DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed US Provisional Application No. 62/171,635 filed on June 5, 2015 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is being considered by the examiner.
Drawings
The drawings were received on 09/25/2015.  These drawings are acceptable

Claim Objections
Claim 21 is  objected to because of the following informalities:  It needs to start at a new line, the claim is currently linked to the ending of claim 20.  Appropriate correction is required.

Response to Arguments
Applicant’s remarks and amendments submitted 09/02/2021 have been fully considered.  

Applicant’s arguments and amendments see pgs. 18-21 of response, with respect to the rejection of claims under 35 U.S.C. § 102  & § 103 have been fully consider and new art has been added to support a rejection under 35 U.S.C. §103. Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant’s arguments and amendments, see pgs. 21- 30 with respect to claim rejection under 35 U.S.C. §101 of claims, applicant’s arguments have been fully consider and are not persuasive. Examiner notes the rejection under 35 USC § 101 has been updated to address amended claim elements as necessitated by the amendments to the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance. MPEP 2106 provides the rules for determining eligibility of claims in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance.
The applicant argues that amended claim set are eligible under 35 U.S.C. §101 because of the following:
Claims do not recite an judicial exception (i.e. an abstract idea enumerated in the 2019 PEG) as determined under Step 2A Prong One; and that claims are similar to claims 
Claimed listener and user interface should be found to be directed towards the improvement of speed of or elimination of user’s navigation of scheduling application, under Step 2A Prong Two.
In response the examiner respectfully disagrees. The applicant claims recites elements covers performance of the limitation as concepts performed in the human mind including observations, evaluations, judgments, and opinions. Thus the applicant claim limitations recites limitation that fall within the “mental process” grouping of abstract ideas determined under Step 2A Prong One per 2019 PEG and MPEP 2106.04(a)(2)(III). 
Furthermore the recited elements of the listener and user interface are recited at a high level of generality and deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment (i.e. computer environment as claimed a listener and user interface), see MPEP 2106.05(h); and limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06(h).
Thus the rejection of claims under 35 U.S.C. § 103 has been maintained, see full rejection in the current office action.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
	Claim 1-11 and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03: 
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: an article of manufacture (claims 21)), a method/process (claim 20), a machine/system/product (claims 1-11,13-19), and a composition of matter. Based on the claims being determined to be within of the four categories (i.e., process, machine, manufacture, or composition of matter), (Step 1), it must be determine if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).

Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. 
Regarding independent claim 1, the claim recites a judicial exception (i.e. an abstract idea enumerated in the 2019 PEG) without significantly more (Step-2A: Prong 1). Specifically, the applicant’s claim limitations under broadest reasonable interpretation covers activities classified under the mental processes abstract idea grouping, that is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see MPEP 2106.04(a)(2)(III) and the 2019 PEG, as evaluated below:

detecting, …, a change to an attribute of a calendar event of a…, the calendar event associated with a user (Mental process of making observations and judgment that a meeting date will be changed to a Saturday for the user when it was a Friday the previous year)
triggering, … based on detecting the change, generation of an impact score for the change based on a difference between (i) a first unusualness score that quantifies unusualness of the calendar event based on an extent to which the attribute of the calendar event deviates from a predicted aspect of a routine of the user before the change, … , and (ii) a second unusualness score that quantifies the unusualness of the calendar event after the change, and based on a determination that the impact score exceeds a threshold, (Mental process for making evaluations and judgements by considering the unusualness of the new day of the week for the annual meeting and scoring observations of the annual meeting calendar event before in the previous year and the current year comparing the evaluated score to determine that Saturday may not be the best option given the judgement that the score exceed a threshold)

Regarding claim 20 and 21, the claim recites limitations similar to those analyzed in claim 1 and are therefore rejected under the same rationale noted in the claim 1 rejection discussed  above.  

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as concepts performed in the human mind including observations, evaluations, judgments, and opinions, then it falls within the “mental process” grouping of abstract ideas, as discussed above. 
	
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. As evaluated below:
The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the preamble generally links the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
These elements deemed insufficient to transform a judicial exception to a patentable invention:
one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform operations comprising:  and One or more computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing system having a processor and memory, cause the processor to perform operations… Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment, see MPEP 2106.05(h); and the applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment (e.g. processors and computer memory), or 3) is merely using a computer as a tool to perform the concept; and merely adding generic computer components to perform the method is not sufficient. Thus, the claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. See MPEP § 2106.05(f).)
… by a listener executing on the one or more computer processors,… and …by the listener… (Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment (i.e. computer environment as claimed a listener executing on the one or more computer processors), see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06(h).)
… scheduling application … (Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use and/or technology environment (i.e. computer environment as claimed scheduling application), see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06(h).)
…the predicted aspect predicted by a machine-learning model evaluating interaction data reflecting detected activity of the user… (Deemed insufficient to transform the judicial exception to a patentable invention because the recitation generally links the judicial exception to a field of use (claimed evaluating interaction data reflecting detected activity of the user) and/or technology environment (i.e. computer environment as claimed the predicted aspect predicted by a machine-learning model), see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06(h).)
causing a user interface to present  (i) content associated with the change to the attribute of the calendar event… (Deemed insufficient to transform the judicial exception to a patentable invention because claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer; specifically the claimed limitation invoke the computers or other machinery merely as a tool to perform an existing process (e.g. causing a user interface to present content associated with the change to the attribute of the calendar event), See MPEP 2106.05(f)(2). Similar to: Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). See MPEP 2106.05(f)(2)(v).)
and (ii) an interaction element configured to execute a remedial action associated with the change. (Deemed insufficient to transform the judicial exception to a patentable invention because claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer; specifically the claimed limitation invoke the computers or other machinery merely as a tool to perform an existing process (e.g. an interaction element configured to execute a remedial action associated with the change), See MPEP 2106.05(f)(2). Similar to: Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015). See MPEP 2106.05(f)(2)(v).)
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
The claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract into practical application, the additional elements, as analyzed above, are directed to mere instruction to apply the exception using a generic computer components, directed to elements that merely link the exception to a field of use, and directed to elements that mere instruction to apply an exception as analyze above. 
Thus considering the additional elements individually and in combination and the claims as a whole, the additional elements do not provide significantly more than the abstract idea. This claim is not patent eligible.

	


Furthermore, regarding claims Regarding dependent claims 2-11 and 13-19 which are dependent on claim 1 respectively, the claim are directed to a judicial exception (i.e. an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) without significantly more as highlighted below in the claim limitations by evaluating the claim limitations under the Step2A and 2B:
Claim 2:
wherein the wherein the predicted aspect of the routine of the user reflects a modeled commute of the user,  and the first and second unusualness scores include a contribution based on an amount of temporal overlap between the modeled commute and the calendar event. 
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on the evaluations of the temporal over lap of the observed annual event and the commute time as a period of 1 hour as judged using an unusualness score that the commute during the weekdays are longer than the weekend days. 
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. wherein the wherein the predicted aspect of the routine of the user reflects a modeled commute of the user) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use 
Claim 3:
wherein the predicted aspect of the routine of the user reflects a modeled sleep schedule of the user, and the first and second unusualness scores include a contribution based on an amount of temporal overlap between the modeled sleep schedule and the calendar event.
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on the evaluations of the temporal over lap of the observed annual event and the commute time as a period of 1 hour of temporal overlap as judged using an unusualness score that the to the scheduled normal bedtime.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. the predicted aspect of the routine of the user reflects a modeled sleep schedule of the user) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 4:
wherein the first and second unusualness scores include contributions from a plurality of factors, at least one factor of the plurality of factors being weighted by a corresponding confidence score.
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on evaluated scores based on judgements of observation of the annual event factors such as weighing (i.e. evaluating) the number of guest, event location, and the availability of special guest/activity to be considered.
Claim 5:
wherein the first and second unusualness scores include a contribution from at least one of  a commute-based factor, a sleep-based factor, a location- based factor, or an affinity-based factor.
Incorporates abstract idea recited in claim 1.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. wherein the first and second unusualness scores include a contribution from at least one of  a commute-based factor, a sleep-based factor, a location- based factor, or an affinity-based factor) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 6: 
wherein the predicted aspect of the routine of the user reflects a frequency of a visited location in the routine, and the first and second unusualness scores include a contribution based on a comparison between a location of the calendar event with the visited location in the routine.
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on the evaluations as making comparisons based on observations of the location of annual event and visited location that have been used for the event in the past.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. wherein the predicted aspect of the routine of the user reflects a frequency of a visited location in the routine,) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 7:
wherein the predicted aspect of the routine of the user reflects a predicted location of the user during the calendar event, and the first and second unusualness scores include a contribution based on the location-based factor is further based on a distance between a location of the calendar event from  the predicted location of the user during the calendar event.
Incorporates abstract idea recited in claim 5.
Mental process of making judgements based on the evaluations as considering the commute distances between the considered locations and the locations used in the past annual calendar events using a scoring metric. 
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. the predicted aspect of the routine of the user reflects a predicted location of the user during the calendar event) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 8: 
wherein the predicted aspect of the routine of the user reflects a pattern of interaction with a modeled contact of the user, the modeled contact corresponds to an attendee of the calendar event, and the first and second unusualness scores include a contribution based on an affinity between the user and the modeled contact. 
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on the evaluations as considering the user is affiliated with the organizers and attendees of the annual event and considering it as part of the evaluation scores of observations.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. the predicted aspect of the routine of the user reflects a pattern of interaction with a modeled contact of the user, the modeled contact corresponds to an attendee of the calendar event) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 9:
the operations further comprising executing the listener as a service of an operating system 
Incorporates abstract idea recited in claim 1.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use  and/or technology environment (e.g. the operations further comprising executing the listener as a service of an operating system), see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer (e.g. the operations further comprising executing the listener as a service of an operating system) cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 10:
the operations further comprising assigning one or more categories to the calendar event based on the impact score, wherein at least some of the content is predetermined based on the one or more categories assigned to the calendar event.
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on the evaluations as considering the noting annual event categories based on predetermined observations of events from the previous years, birthday party, work annual meeting, vacation …etc. for making assignments based on observations 
Claim 11:
the operations further comprising assigning one or more categories to the calendar event based on the impact score, wherein the remedial action is associated with the one or more categories.
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on the evaluations as considering the noting annual event categories based on predetermined observations of events from the previous years, birthday party, work annual meeting, vacation …etc. and making judgements of assigning judgements based on evaluated observations

Claim 13:
the operations further comprising causing the user interface to present  an indicator of a highest contributing factor to the impact score or the second unusualness score.
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on the evaluations as considering the highest contributing factors to scoring based on observations.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use and/or technology environment (e.g. .. user interface to present …), see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use (e.g. causing the user interface to present  an indicator of a highest contributing factor to the impact score or the second unusualness score), See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 14:
the operations further comprising generating an urgency score for the calendar event, the urgency score is based on duration between (a) a reference time when the user interface will present the content or the interaction element and, (b) a scheduled time of the calendar event; and based on the urgency score exceeding a corresponding threshold causing the user interface to present a representation that the calendar event is urgent.
Incorporates abstract idea recited in claim 10.
Mental process of making judgements based on the evaluations as considering the scores based on the observations of the reference time of the past scheduled events and the durations data associated with the observed annual event when the event is presented to an attendee or the user; and mental process for presenting events to guest by judging that observations exceeds an evaluation threshold. 
Claim 15
the operations further comprising- generating an urgency score for the calendar event, based on a distance between a reference location of the user and a location of the calendar event; and based on the urgency score exceeding a corresponding threshold, causing the user interface to present a representation that the calendar event.
Incorporates abstract idea recited in claim 10.
Mental process of making judgements based on the evaluations as considering the scores based on the observations of the reference time of the past scheduled  commute distances between the locations associated with calendar events and the durations data associated with the observed annual event when the event is presented to an attendee or the user; and mental process for presenting events to guest by judging that observations exceeds an evaluation threshold. 
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use and/or technology environment (e.g. .. user interface to present …), see MPEP 

Claim 16:
wherein the calendar event is generated in a calendar application and stored in association with the user based on the user being designated as an attendee of the calendar event, the calendar event representing a meeting among attendees including the user, and the event attributes including a time of the meeting and the attendees of the meeting.
Incorporates abstract idea recited in claim 10.
Mental process of making judgements based on the evaluations as for making association with the annual meetings and the individual recalling being an attendee of the past event by observing the time and other attributes of the meeting event.  
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. the calendar event representing a meeting among attendees including the user, and the event attributes including a time of the meeting and the attendees of the meeting) and/or technology environment (e.g. wherein the calendar event is generated in a calendar application and stored …), 
Claim 17:
wherein the attribute of the calendar event represents a location of the calendar event, the operations further comprising converting a textual representation of the location to location coordinates based on spatial-temporal data points associated with a previous calendar event attended by the user, wherein the unusualness score is based on the location coordinates.
Incorporates abstract idea recited in claim 10.
Mental process of making judgements based on the evaluations as for making converting contextual representation of observations of locations based on address location at a given time in the past as observations associated with past annual events and bases the scoring based on observation of the location coordinates.  
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. the attribute of the calendar event represents a location of the calendar event,) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot 
Claim 18:
wherein the predicted aspect of the routine of the user reflects: a modeled commute predicted by at least one commute pattern routine model trained based on detecting commute patterns of the user from the interaction data, a modeled sleep schedule predicted by at least one sleep pattern model trained based on detecting sleep patterns of the user from the interaction data,Page 9 of 31Application No. 14/866,292Attorney Docket No. 357274-US-NP/230188 Response Filed: 09/02/2021Reply to Office Action of: 06/08/2021a modeled location predicted by at least one location visitation pattern model trained based on detecting one or more location visitation patterns of the user from the interaction data; or an affinity pattern predicted by at least one affinity pattern model trained based on detecting affinity patterns of the user from the interaction data with respect to one or more contacts of the user.
Incorporates abstract idea recited in claim 1.
Mental process of making judgements based on the evaluations and judgements of the interaction observation of annual event attendees and associates as contacts with the observer and making judgements of observations as detected claimed patterns.
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. recited claimed modeled predicted routines) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic 

Claim 19:
wherein the change corresponds to a changed time of the calendar event, a changed location of the calendar event, or a change in attendees of the calendar event. 
Incorporates abstract idea recited in claim 1.
Mental process of making event observations of event associated with claimed attribute features
The recitation additional limitations are directed to because the recitation simply link the judicial exception to a field of use (e.g. wherein the change corresponds to a changed time of the calendar event, a changed location of the calendar event, or a change in attendees of the calendar event) and/or technology environment, see MPEP 2106.05(h) and  mere instructions to apply the judicial exception in a field of use, See MPEP 2106.05(f); limitations directed to field of use and mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The dependent claims as analyzed above, do not recite limitations that integrated the judicial exception into a practical application. In addition, the claim limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step-2B). Therefore, the claims do not recite any limitations, when considered individually or as an whole, that 
As shown above, the dependent claims do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole claims 2-11, 13-17 and 19 do not recite what have the courts have identified as "significantly more”.
 Therefore, claims 1-11, and 13-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception and does not recite, when claim elements are examined individually and as a whole, elements that the courts have identified as "significantly more”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US Pub. No. 2016/0007912, hereinafter 'Hu'),  in view of Miller et al. (US Pub. No. 2008/0167839, hereinafter ‘Miller’), and in further view of Sager et al. (US Pub. No. 2014/0317710, hereinafter ‘Sager’).

Regarding independent claim 1 limitations, Hu teaches a computerized system comprising:
one or more processors; and one or more computer storage media storing computer-useable instructions that, when used by the one or more processors, cause the one or more processors to perform operations comprising: (Claimed processor, in 0019-0020: …the method can be implemented by or in cooperation with any other one or more mobile computing devices, processors, computers, computer networks, etc…Blocks of the method can therefore also interface with various hardware and/or software systems to collect user data and to present notifications to the user…; And claimed computer instructions, in 0105: The systems and methods of the foregoing embodi­ments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions… The instructions can be executed by computer-executable components integrated by computer-executable components integrated with appara­tuses and networks of the type described above…)
detecting, by a listener executing on the one or more computer processors, a change to an attribute of a calendar event of a scheduling application, the calendar event associated with a user (Claimed detecting by listener collecting user data as user calendar events, in 0030: Block S102 can further interface with a local data­base on the mobile computing device or a remote databases in communication with the mobile computing device to collect additional user data…a device oper­ating system or a media server to collect user media consump­tion data ( e.g., music, video, images, consumption rate and trends), and/or a native calendar application [claimed a calendar event of a scheduling application the calendar event associated with a user] or a personal data server to retrieve user calendar events and notes, etc…; And claimed changes as depicted in Fig. 1 and Fig. 2, in 0012-0016: As shown in FIG. 1, a method for communicating activity-related notifications includes: detecting a pattern of a behavior by a user during a first time period in Block Sll0; classifying a strength of the behavioral pattern in Block S120; detecting a deviation from the behavior [claimed a change to an attribute of a calendar event of a scheduling application the calendar event associated with a user] during a second time period of duration less than the first time period in Block S130…In this example, Block Sll0 analyzes user motion data collected from the smartphone and/or from a wearable device worn by the user (e.g., a 'smart' wristband) over a two-week period ( or "interval") to identify user walking patterns, such as based on or related to locations coincident a walking event, daily start times for walking events, durations of walking events, and/or other events or actions performed by the user before and/or after walking events, such as shown in FIGS. 1 and 2…)
triggering, by the listener based on detecting the change, generation of an impact score for the change based on a difference between (i) a first unusualness score that quantifies unusualness of the calendar event based on an extent to which the attribute of the calendar event deviates from a predicted aspect of a routine of the user before the change, the predicted aspect predicted by a machine-learning model evaluating interaction data reflecting detected activity of the user, (claimed impact score as δ- deviation using a predicted aspect, as depicted in Fig. 1:S130 and Fig. 2:S130, in 0048: … Block S130 to implement machine learning to determine whether a series of user actions indicate a pattern and to then apply classifiers of the behavioral pattern to individual user actions to determine if a singular event qualifies as a deviation from that pattern. ; And in 0055: … Generally, Block S130 functions to implement a pattern finder to determine if the user completed an action or activity specified in the behav­ioral pattern in response to a recent trigger and to characterize an extent of deviation from the behavioral pattern if the user completed the action or activity…; Where the deviation is claimed difference of claimed unusualness score as depicted in Fig, 2 and 5B as cluster limitations boundary values/trigger points, in 0092: … Block S140 can set trigger points at condition boundaries for a cluster of core and/or density reachable points plotted in Block Sll0 and arm a recommendation for delivery to the user if condition of a newly-entered activity event falls outside of one or more condition boundaries… Block S140 can set a late bound to trigger delivery of a prompt for behavior deviation feedback…; And claimed impact score as deviation of differences in prediction pattern capturing claimed unusualness scores as predicted by machine learning model as claimed as depicted in Fig. 1, in 0048.)
and (ii) a second unusualness score that quantifies the unusualness of the calendar event after the change, and based on a determination that the impact score exceeds a threshold, (Claimed second score captured during detection period for computing deviation-δ, as claimed impact score compared to claimed threshold, as depicted in Fig. 1, in 0080: Block Sll0 can also identify multiple clusters of core and/or density-reachable points on the graph, such as if a number of core and density-reachable points on the graph exceeds threshold number, and Block SllO can thus identify multiple behavioral patterns ( e.g., habits) from one bucket of activity events. For example, Block Sll0 can calculate a centroid of all core and density-reachable points in the group, calculate a maximum and a minimum distance between the centroid and the core and density-reachable points in the group, and then search for a second behavioral pattern if the difference between the maximum and the minimum distances (Detecting pattern from an identified pattern by using distances as score) between the centroid and the core and density-reachable points exceeds a threshold [claimed second unusualness score that quantifies the unusualness of the calendar event after the change, and based on a determination that the impact score exceeds a threshold]… Block Sll0 can determine that activity events that were previously classified as a single behavioral pattern are, in fact, two dis­tinct behavioral patterns ( or habits) as one cluster of points splits into two distinct clusters over time, such as shown in FIG. 4…)
causing a user interface to present (i) content associated with the change to the attribute of the calendar event (Detecting changes as resulting in presented content, in 0092-0094: … Similarly, in this example, Block S140 can set a late bound to trigger delivery of a prompt for behavior deviation feedback (i.e., a notifica­tion of a second type) [claimed causing a user interface to present (i) content associated with the change to the attribute of the calendar event] to the user in response to passage of the late bound and absence of a detected activity of the activity type on a day in which the user is predicted to perform the activity type according to the behavioral pattern…)
and (ii) an interaction element configured to execute a remedial action associated with the change. (in 0098-0101: ….Generally, in this varia­tion, Block S160 can present a notification ( e.g., a directive, a reminder, a relevant user statistic, etc.) of the second type to the user following a period corresponding to predicted per­formed of an activity event by the user… Block S160 presents to the user (e.g., through the user's mobile computing device) a prompt to provide feedback [claimed an interaction element configured to execute a remedial action associated with the change] for the absence of a detected activity of the particular activity type, that is, feedback for why the user did not perform the anticipated activity event or otherwise devi­ated from the behavioral pattern… For example, Block S160 can deliver to the user a notification including a prompt to provide feedback to the native wellness platform application and a link or other pointer to a form or other interface for providing such feedback [claimed an interaction element configured to execute a remedial action associated with the change]. For example, Block S160 can ini­tiate a conversation with the user, such as described in U.S. Provisional Application No. 61/916,701, to collect user feed­back from within a text-based two-way messaging service [claimed an interaction element configured to execute a remedial action associated with the change] executing within the native wellness platform application…; Claimed change captured by second type of behavior feedback, in 0100-0101: In another implementation, Block S160 generates and delivers to the user a notification prompting the user to complete at least portion of the activity type, even though the user's typical start time for the activity event has passed. Block S160 can also generate a notification of the first type or of the second type based on a characterization of the cluster ( e.g., subgroup) of activity events as one of a pre-habit behavior and a habit, as described above; And in 0092: Similarly, in this example, Block S140 can set a late bound to trigger delivery of a prompt for behavior deviation feedback (i.e., a notifica­tion of a second type) to the user in response to passage of the late bound and absence of a detected activity of the activity type on a day in which the user is predicted to perform the activity type according to the behavioral pattern…)
While Hu does disclose the of deviation in time sequences by capturing behavior change events using machine learning algorithms for modeling and detecting changes in behavior events associated with monitored data as depicted in Figs. 1-6. Hu does not expressly teach the use of a regression model.
Miller teaches the use of a regression model, in 0088-0109: FIG. 3 is a block diagram of an example abnormal operation detection (AOD) system 100 that could be utilized in the abnormal operation detection blocks 80 and 82 of FIG. 2… The model 112 includes an independent variable X input and a dependent variable Y. As will be described in more detail below, the model 112 may be trained using a plurality of data sets (X, Y), to model Y ( dependent variable) as a function of X (independent variable)…  Generally speaking, the deviation detector 116 compares the dependent variable Y to the value Yp generated by the model 112 to determine if the dependent variable Y is significantly deviating from the predicted value Yp. If the dependent variable Y is significantly deviating from the pre­dicted value Yp, this may indicate that an abnormal situation has occurred, is occurring, or may occur in the near future, and thus the deviation detector 116 may generate an indicator of the deviation… In general, determining if the value Y significantly deviates from the predicted value Yp may be implemented using a variety of techniques, including known techniques. For instance, determining if the value Y significantly deviates from the predicted value Yp may include analyzing the present values of Y and Yp. For example, Y could be sub­tracted from Y p, or vice versa [claimed claimed , generation of an impact score for the change based on a difference between (i) a first unusualness score that quantifies unusualness of… event based on an extent to which the attribute of …  event deviates from a predicted aspect of a routine of the user before the change, the predicted aspect predicted by a machine-learning model evaluating interaction data reflecting detected activity of … and (ii) a second unusualness score that quantifies the unusualness of … event after the change], and the result may be com­pared to a threshold to see if it exceeds the threshold [claimed based on a determination that the impact score exceeds a threshold]. It may optionally comprise also analyzing past values of Y and Yp. Further, it may comprise comparing Y or a difference between Y and Yp [claimed fist and second unusualness scores] to one or more thresholds. Each of the one or more thresholds may be fixed or may change [claimed impact score].)
Examiner notes that Miller is teaches the use of deviation measures in anomaly detection is generally used to capture the change in observation data using a machine learning model.
The Hu and Miller are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing an anomaly detection learning algorithm for detecting and quantifying deviations in event data sets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for determining deviation based on changes in observation event attributes as disclosed by Miller with the for process behavior events associated computer application as disclosed by Hu.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods of Hu and Miller in order to measure changes over an event sequence using a deviation detector configured to determine if the actual attributes observed events deviates significantly from modeled behavior using statistical machine learning,  (Miller, Abstract); Doing so allows for detecting abnormal events using data models to help determine if there is a significant deviation that may indicate an abnormal event (Miller, Abstract).

While Hu an Miller disclose the use of machine learning algorithms for detecting abnormal events using a deviation measure of the change observed the collected event features/attributes. Hu and Miller do not expressly disclose the use of the deviation and the activity changes as scored elements. Sager discloses the deviation and the activity changes as scored elements, in 0164-0167: … As the device 10 gathers data through its sensors, that data may also be given a sensor activity score. The score is based, at least in part, on a particular point of data from one sensor or a data set from multiple sensors, and what is learned about the location. After learning the patterns of room or home, for example, throughout a day and week, such as the frequency of movement or average temperature, the device is able to determine a baseline of activity or events that are deemed normal in a particular location and during particular times of a day… The deviation may be expressed by a percentage deviation, for example. The degree of deviation may also be applied to a scale of l-10 or 1-100. A higher percent deviation or issue activity score [claimed event unusualness measures of event change as a score] reflects a stronger deviation from the homes normal baseline… The user may be informed of the deviation in terms of the degree of deviation as a percentage or score [claimed deviation as a score], for example.)

The Hu, Miller, and Sager are references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing an anomaly detection learning algorithm for detecting and quantifying deviations in event data sets.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for determining changes, using deviation scores, in observation event attributes using activity scores as disclosed by Sager with the for process behavior events associated computer application as collectively disclosed by Hu and Miller.


Regarding claim 2, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, wherein the wherein the predicted aspect of the routine of the user reflects a modeled commute of the user, and the first and second unusualness scores include a contribution based on an amount of temporal overlap between the modeled commute and the calendar event. ( as depicted in Fig.1 predicted routine as walking commute of the user, in 0016: … FIGS. 1 and 2. In this example, Block Sll0 can implement a pattern engine to determine that, 'on average, the user completes one continuous nine-minute walk every weekday' [claimed based on an amount of temporal overlap between the modeled commute and the calendar event] or that, 'on average, the user completes one continuous nine-minute walk around every weekday starting within six minutes of 1: 15 PM.' Block S130 can subsequently detect a deviation away from the detected behavioral pattern [claimed the predicted aspect of the routine of the user reflects a modeled commute of the user, and the first and second unusualness scores include a contribution based on an amount of temporal overlap between the modeled commute and the calendar event], such as to determine that 'the user did not complete a nine-minute walk today' [claimed based on an amount of temporal overlap between the modeled commute and the calendar event] or 'the user did not initiate a nine-minute walk between 1 :09 PM and 1 :21 PM today.' Based on such detected deviation from the detected behavioral pattern, Block S140 can arm a noti­fication engine ( e.g., a recommendation engine) to respond to the detected absence of the anticipated event,…)

(as depicted in Figs. 1 and 2, in 0015-0016: …In particular, the method can function to select a particular type of prompt to deliver to the user, to automatically construct the prompt, to determine when to deliver the prompt to the user based on an user behavioral pattern identified from user data collected over a period of time, based on a deviation from the behav­ioral pattern within a subsequent (e.g., short) period of time [claimed wherein the predicted aspect of the routine of the user reflects a modeled … schedule of the user, and the first and second unusualness scores include a contribution based on an amount of temporal overlap between the modeled … schedule and the calendar event], and based on an identified trigger ( e.g., time, location, week­day) corresponding to the behavioral pattern [claimed based on an amount of temporal overlap between the modeled … schedule and the calendar event]…  FIGS. 1 and 2. In this example, Block Sll0 can implement a pattern engine to determine that, 'on average, the user completes one continuous nine-minute walk every weekday'  or that, 'on average, the user completes one continuous nine-minute walk around every weekday starting within six minutes of 1: 15 PM.' Block S130 can subsequently detect a deviation away from the detected behavioral pattern… Based on such detected deviation from the detected behavioral pattern, Block S140 can arm a noti­fication engine ( e.g., a recommendation engine) to respond to the detected absence of the anticipated event,…); And the claimed sleeping event patterns , in 0022: In one implementation, Block S102 collects action data (e.g., a first set of action data) of the user from a wearable device worn by the user during the period of time, collects action data ( e.g., a second set of action data) of the user from a mobile computing device associated with the user during the period of time, and fuses the action data from the wearable device and the mobile computing device into a register of discrete activity events performed by the user during the period of time [claimed the predicted aspect of the routine of the user reflects a modeled sleep schedule of the user, and the first and second unusualness scores include a contribution based on an amount of temporal overlap between the modeled sleep schedule and the calendar event]. Block S102 can further filter the register of discrete activity events by activity type to assemble a record of activity events of a particular activity type; …For example, Block S102 can generate a record of activity events contain­ing documentation of walking, exercising, eating, driving, working, or sleeping events [claimed as sleeping event at the calendar period of time that is the claimed temporal overlap], the record further specifying a duration of each activity event in the record of activity events...)

Regarding claim 4, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, wherein the first and second unusualness scores include contributions from a plurality of factors, at least one factor of the plurality of factors being weighted by a corresponding confidence score. (claimed confidence scores as applied weight values, in 0081: … re-characterize the points on the graph, and re-calculate a behavioral pattern(s) from characterizations of the plotted points. For example, as additional user activity data is collected over time, Block Sll0 can analyze a trajectory of a cluster of points relative to old point clusters to confirm predicted strengthening and/or weakening of the detected behavioral pattern(s )… S110 can determine that activity events that were previously classified as a single behavioral pattern are, in fact, two dis­tinct behavioral patterns ( or habits) as one cluster of points splits into two distinct clusters over time, such as shown in FIG. 4. In this example, Block Sll0 can automatically adjust coefficients of the exponential function, scaling values, and/ or weight coefficients [the first and second unusualness scores include contributions from a plurality of factors, at least one factor of the plurality of factors being weighted by a corresponding confidence score] in the distance equation described above, etc. to enable earlier detection of division of points into two clusters in similar instances for other user data…)

Regarding claim 5, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, wherein the first and second unusualness scores include a contribution from at least one of  a commute-based factor, a sleep-based factor, a location- based factor, or an affinity-based factor. (Claimed walking and sleep based factor  and work as affinity factor as depicted in Fig. 2, in 0018: … However, the method can handle any other suitable behavioral pattern and/or habit, such as walking, running, eating well, sleeping, etc. and on any other timescale, such as hourly, daily, weekly, monthly, annually, etc., such as shown in FIG. 2.; And in 0090: … Block Sll0 can similarly implement the foregoing methods and techniques to identify a sleeping­related behavioral pattern based on start times and durations of sleeping periods performed by the user over a set of days, to identify an exercise (e.g., running, swimming)-related behavioral pattern based on start times and durations of exer­cise events performed by the user over a set of days, to identify a working-related behavioral pattern based on start times and durations of working periods performed by the user over a set of days, etc. Block Sll0 can additionally or alter­natively implement the foregoing methods and techniques to identify user behavioral patterns based on start times of activ­ity events and one or more other dimensions of the activity events, such as location, intensity, distance traversed, quality, etc.)

Regarding claim 6, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, wherein the predicted aspect of the routine of the user reflects a frequency of a visited location in the routine, and the first and second unusualness scores include a contribution based on a comparison between a location of the calendar event with the visited location in the routine. (claimed contribution based on location comparison, in 0075: … Block Sll0 can thus implement methods or techniques as described above to determine a mathematical "location distance" between the first and second activity events based on a physical distance between a geospatial location (e.g., GPS coordinates) asso­ciated with the first activity event and a geospatial location associated with the second activity event… Block Sll 0 converts a location of initiation of the first activity event into a distance ( e.g., feet, miles) from a common location anchor (e.g., the user's home) and labels this distance as d1 . Block Sll0 also converts a time of initia­tion of the second activity event into a distance from the common location anchor and labels this distance as d2• (Block Sll0 can also scale d1 and d2 as described above.) Block Sll0 subsequently determines a "location distance" between the first and second activity events by calculating a difference between d1 and d2 [wherein the predicted aspect of the routine of the user reflects a frequency of a visited location in the routine, and the first and second unusualness scores include a contribution based on a comparison between a location of the calendar event with the visited location in the routine] and labels this Dc…; And in 0079-0080: … Block Sll0 can implement a form of the Pythagorean theorem, such as Dcom/=DA2+DB2+Dc2+DD2 or Dcom/=aDA2+bDB2+cDc2+dDD2 (wherein a, b, c, and d are weight coefficients [claimed the first and second unusualness scores include a contribution based on a comparison…]),… Once points in the group-and therefore corresponding activity events in the bucket-are characterized, Block Sll0 can tabulate a number of core and/or density-reachable points on the graph and estimate a behavioral pattern (i.e., a habit) if the total number of core and/or density-reachable points exceeds a pattern threshold, as described above... Block SllO can thus identify multiple behavioral patterns ( e.g., habits) from one bucket of activity events. For example, Block Sll0 can calculate a centroid of all core and density-reachable points in the group, calculate a maximum and a minimum distance between the centroid and the core and density-reachable points in the group, and then search for a second behavioral pattern if the difference between the maximum and the minimum distances between the centroid and the core and density-reachable points exceeds a threshold.)

Regarding claim 7, the rejection of claim 5 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 5, wherein the predicted aspect of the routine of the user reflects a predicted location of the user during the calendar event, and the first and second unusualness scores include a contribution based on the location-based factor is further based on a distance between a location of the calendar event from  the predicted location of the user during the calendar event. (Claimed contribution based on location comparison, in 0075: … Block Sll0 can thus implement methods or techniques as described above to determine a mathematical "location distance" between the first and second activity events based on a physical distance between a geospatial location (e.g., GPS coordinates) asso­ciated with the first activity event and a geospatial location associated with the second activity event [claimed wherein the predicted aspect of the routine of the user reflects a predicted location of the user during the calendar event]… Block Sll 0 converts a location of initiation of the first activity event into a distance ( e.g., feet, miles) from a common location anchor (e.g., the user's home) and labels this distance as d1 . Block Sll0 also converts a time of initia­tion of the second activity event into a distance from the common location anchor and labels this distance as d2• (Block Sll0 can also scale d1 and d2 as described above.) Block Sll0 subsequently determines a "location distance" between the first and second activity events by calculating a difference between d1 and d2 …; And claimed predictions as depicted on Fig. 1 and claimed distance, in 0079-0080: … Block Sll0 can implement a form of the Pythagorean theorem, such as Dcom/=DA2+DB2+Dc2+DD2 or Dcom/=aDA2+bDB2+cDc2+dDD2 (wherein a, b, c, and d are weight coefficients [claimed the first and second unusualness scores include a contribution based on the location-based factor is further based on a distance between a location of the calendar event from  the predicted location of the user during the calendar event…]),… Once points in the group-and therefore corresponding activity events in the bucket-are characterized, Block Sll0 can tabulate a number of core and/or density-reachable points on the graph and estimate a behavioral pattern (i.e., a habit) if the total number of core and/or density-reachable points exceeds a pattern threshold, as described above... Block SllO can thus identify multiple behavioral patterns ( e.g., habits) from one bucket of activity events [claimed the calendar event from  the predicted location of the user during the calendar event]. For example, Block Sll0 can calculate a centroid of all core and density-reachable points in the group, calculate a maximum and a minimum distance between the centroid and the core and density-reachable points in the group, and then search for a second behavioral pattern if the difference between the maximum and the minimum distances between the centroid and the core and density-reachable points exceeds a threshold.)

Regarding claim 8, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, wherein the predicted aspect of the routine of the user reflects a pattern of interaction with a modeled contact of the user, the modeled contact corresponds to an attendee of the calendar event, and the first and second unusualness scores include a contribution based on an affinity between the user and the modeled contact. (Claimed affinity between user and model contact as working activity behavior patterns identifying meeting schedules, in 0084: Block Sll0 can further compare discrete identified behavioral patterns for different activity types ( e.g., walking and working) by one or more corresponding conditions ( e.g., time of day, day of week, weekday, duration, location, aver­age temperature, and/or rainfall, etc.) to extrapolate co-occur­rence of two or more habits. For example, Block Sll0 can determine that the user has regular meetings at 4 PM on Tuesdays and occasionally has meetings at 4 PM on Wednes­day [claimed wherein the predicted aspect of the routine of the user reflects a pattern of interaction with a modeled contact of the user, the modeled contact corresponds to an attendee of the calendar event, and the first and second unusualness scores include a contribution based on an affinity between the user and the modeled contact.] and does not exercise in the evenings on Tuesdays and most Wednesdays on which the user has a 4 PM meeting schedules [claimed wherein the predicted aspect of the routine of the user reflects a pattern of interaction with a modeled contact of the user, the modeled contact corresponds to an attendee of the calendar event, and the first and second unusualness scores include a contribution based on an affinity between the user and the modeled contact.].)
Additionally, Sager teaches meetings occur between people, in 0138-0139: … Activity scores may be stored in the database 20 in the system 14, in association with the time period of the particular days that the score is applicable, the room the score is applicable to, and identifying information about the user and/or the user's home,… If the activity score in the elderly person's home 12 suddenly rises to 5, that also may be indicative of a potential problem, such as a home intrusion, or the rise in the activity score may be caused a visit by grandchildren [claimed wherein the predicted aspect of the routine of the user reflects a pattern of interaction with a modeled contact of the user, the modeled contact corresponds to an attendee of the calendar event], for example… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Hu, Miller, and Sager for the same reasons disclosed above.

Regarding claim 9, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, the operations further comprising executing the listener as a service of an operating system. (Examiner notes that computer instructions, such as the claimed listener are executed as a service of an operating system, where computer instructions as claimed are disclosed, in 0105: The systems and methods of the foregoing embodi­ments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions… The instructions can be executed by computer-executable components integrated by computer-executable components integrated with appara­tuses and networks of the type described above… The computer-executable com­ponent can be a processor but any suitable dedicated hard­ware device can (alternatively or additionally) execute the instructions.)
	
Regarding claim 10, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1,  the operations further comprising assigning one or more categories to the calendar event based on the impact score, wherein at least some of the content is predetermined based on the one or more categories assigned to the calendar event. (Claimed categories as predetermined event types for determining event deviation scores depicted in Fig. 1 and  in 0022: In one implementation, Block S102 collects action data (e.g., a first set of action data) of the user from a wearable device worn by the user during the period of time, … fuses the action data from the wearable device and the mobile computing device into a register of discrete activity events performed by the user during the period of time. Block S102 can further filter the register of discrete activity events by activity type to assemble a record of activity events of a particular activity type; Block S102 can also apply multiple filters to the register of activity events to assemble multiple records, each containing documentation of activity events of a particular activity type. For example, Block S102 can generate a record of activity events contain­ing documentation of walking, exercising, eating, driving, working, or sleeping events, the record further specifying a duration of each activity event in the record of activity events [claimed the operations further comprising assigning one or more categories to the calendar event based on the impact score, wherein at least some of the content is predetermined based on the one or more categories assigned to the calendar event.].)

Regarding claim 11, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, the operations further comprising assigning one or more categories to the calendar event based on the impact score, wherein the remedial (Claimed remedial action associated with event type modeled as the behavior pattern, in 0098-0101: ….Generally, in this varia­tion, Block S160 can present a notification ( e.g., a directive, a reminder, a relevant user statistic, etc.) of the second type to the user following a period corresponding to predicted per­formed of an activity event by the user… Block S160 presents to the user (e.g., through the user's mobile computing device) a prompt to provide feedback [claimed an interaction element configured to execute a remedial action associated with the change] for the absence of a detected activity of the particular activity type, that is, feedback for why the user did not perform the anticipated activity event or otherwise devi­ated from the behavioral pattern… For example, Block S160 can deliver to the user a notification including a prompt to provide feedback to the native wellness platform application and a link or other pointer to a form or other interface for providing such feedback [claimed an interaction element configured to execute a remedial action associated with the change]. For example, Block S160 can ini­tiate a conversation with the user, such as described in U.S. Provisional Application No. 61/916,701, to collect user feed­back from within a text-based two-way messaging service [claimed an interaction element configured to execute a remedial action associated with the change] executing within the native wellness platform application…; Claimed change captured by second type of behavior feedback, in 0100-0101: In another implementation, Block S160 generates and delivers to the user a notification prompting the user to complete at least portion of the activity type [claimed the operations further comprising assigning one or more categories to the calendar event based on the impact score, wherein the remedial action is associated with the one or more categories], even though the user's typical start time for the activity event has passed. Block S160 can also generate a notification of the first type or of the second type based on a characterization of the cluster ( e.g., subgroup) of activity events as one of a pre-habit behavior and a habit, as described above; And in 0092: Similarly, in this example, Block S140 can set a late bound to trigger delivery of a prompt for behavior deviation feedback (i.e., a notifica­tion of a second type) to the user in response to passage of the late bound and absence of a detected activity of the activity type [claimed the operations further comprising assigning one or more categories to the calendar event based on the impact score, wherein the remedial action is associated with the one or more categories] on a day in which the user is predicted to perform the activity type according to the behavioral pattern…)

Regarding claim 13, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, the operations further comprising causing the user interface to present  an indicator of a highest contributing factor to the impact score or the second unusualness score.  (Claimed second score contributing to claimed highest contributed impact score as the deviation-δ above threshold as depicted in Fig. 1, in 0092-0094: … Similarly, in this example, Block S140 can set a late bound to trigger delivery of a prompt for behavior deviation feedback (i.e., a notifica­tion of a second type) [claimed causing the user interface to present  an indicator of a highest contributing factor to the impact score or the second unusualness score] to the user in response to passage of the late bound and absence of a detected activity of the activity type on a day in which the user is predicted to perform the activity type according to the behavioral pattern…)

Regarding claim 14, the rejection of claim 10 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 10, the operations further comprising generating an urgency score for the calendar event, the urgency score is based on duration between (a) a reference time when the user interface will present the content or the interaction element and, (b) a scheduled time of the calendar event; (in 0098-0101: ….Generally, in this varia­tion, Block S160 can present a notification ( e.g., a directive, a reminder, a relevant user statistic, etc.) of the second type to the user following a period corresponding to predicted per­formed of an activity event by the user… Block S160 presents to the user (e.g., through the user's mobile computing device) a prompt to provide feedback [claimed an interaction element configured to execute a remedial action associated with the change] for the absence of a detected activity of the particular activity type, that is, feedback for why the user did not perform the anticipated activity event or otherwise devi­ated from the behavioral pattern… For example, Block S160 can deliver to the user a notification including a prompt to provide feedback to the native wellness platform application and a link or other pointer to a form or other interface for providing such feedback…; Claimed urgency score associated with a notification  time period, in 0097: … a quantita­tive datum corresponding to the particular activity type and presents a form of the quantitative datum to the user ( e.g., through his mobile computing device) inside a notification of the first type. In one example, Block Sll0 calculates a prob­ability of initiation of an activity of the particular activity type, by the user, between the early bound and the late bound on a current date [claimed a reference time when the user interface will present the content or the interaction element and, (b) a scheduled time of the calendar event] and predicts a duration of the activity based on the cluster of activity events; and Block Sl 60 then renders the probability of initiation of the activity [claimed generating an urgency score for the calendar event, the urgency score is based on duration between (a) a reference time when the user interface will present the content or the interaction element and, (b) a scheduled time of the calendar event] and the duration of the activity within in a notification on a display of the user's mobile computing device in response to instance of a time within a threshold time of( e.g., two minutes prior to) the early bound on a day fulfilling the first time-based filter. In particu­lar, in this example, Blocks Sll0 and S160 can cooperate assemble a prompt reciting, "At least 62% of days like today, you walk at least 80% of the target duration of20 minutes and begin your walk around 7:30 AM, give or take 22 minutes;" Block S160 ca thus deliver the statistic in a notification of the first type to the user prior to anticipated initiation of the walking event by the user [claimed a reference time when the user interface will present the content or the interaction element and, (b) a scheduled time of the calendar event].)

and based on the urgency score exceeding a corresponding threshold causing the user interface to present a representation that the calendar event is urgent. (in 0097-0098: …Blocks Sll0 and S160 can cooperate assemble a prompt reciting, "At least 62% of days like today, you walk at least 80% of the target duration of20 minutes and begin your walk around 7:30 AM, give or take 22 minutes;" Block S160 can thus deliver the statistic in a notification of the first type to the user prior to anticipated initiation of the walking event by the user. n the foregoing variation, Block S160 can further function to communicate a notification of a second type to the user at a second time succeeding the period of time, the second time within a threshold time of the late bound on a day fulfilling the first time-based filter [claimed based on the urgency score exceeding a corresponding threshold causing the user interface to present a representation that the calendar event is urgent]; And alternatively, the urgency score for presenting notifications, in 0053-0056: … Generally, Block S120 functions to estimate a confidence in subsequent repetition of the action or activity by the user in response to one or more triggers and to classify the behavioral pattern on a short time scale (i.e., shorter than the first period) accordingly [claimed generating an urgency score for the calendar event, the urgency score is based on duration between (a) a reference time when the user interface will present the content or the interaction element and, (b) a scheduled time of the calendar event], as shown in FIG. 1. In one implementation, Block S120 classifies the behavioral pattern [claimed based on the urgency score exceeding a corresponding threshold causing the user interface to present a representation that the calendar event is urgent] identified in Block SllO as one of a strong pattern (CASE 1 ), a medium or growing pattern (CASE 2), and a weak pattern (CASE 3) based on a range of start times and/or a durations, etc. of an action or activity specific to the behavioral pattern… Block S120 can classify this pattern as strong (CASE 1). In this example, Block S120 can classify this pattern as strong due to the consistency with which the user begins and ends the walk on a regular schedule, thus indicat­ing a high confidence in the accuracy of a predicted start time and duration of a subsequent walk [claimed based on the urgency score exceeding a corresponding threshold…, as confidence accuracy associated with scheduled walking event]… Block S130 can thus determine that the user has not deviated from the behavioral pattern, and Block S140 can thus withhold presentation of a prompt to perform a walking event to the user, as in subsequent Blocks of the method (i.e., because the user already completed the activity as expected and does not need additional reminding). However, in this example, if the user does not walk at all or performs a walking event of duration substantially less e.g., at least 20% less) than the duration characteristic of the detected behavioral pattern on the present day despite a detection of a trigger indicative of performance of the activity by the user, Block S130 can determine that the user has deviated from the behavioral pattern, and subsequent Blocks of the method can deliver a directive or other prompt related to the behavioral pattern to the user (i.e., because the user may need support and/or guid­ance to establish and/or maintain the behavioral pattern of behavior) [claimed based on the urgency score exceeding a corresponding threshold causing the user interface to present a representation that the calendar event is urgent and prompt user prompt related to deviated behavior pattern]…)

Regarding claim 15, the rejection of claim 10 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 10,  the operations further comprising- generating an urgency score for the calendar event, based on a distance between a reference location of the user and a location of the calendar event;  (Claimed scheduled walking event as depicted in Fig. 1 based on claimed reference location, in 0075: … Block Sll0 can thus implement methods or techniques as described above to determine a mathematical "location distance" between the first and second activity events based on a physical distance between a geospatial location (e.g., GPS coordinates) asso­ciated with the first activity event and a geospatial location associated with the second activity event… Block Sll 0 converts a location of initiation of the first activity event into a distance ( e.g., feet, miles) from a common location anchor (e.g., the user's home) and labels this distance as d1 . Block Sll0 also converts a time of initia­tion of the second activity event into a distance from the common location anchor and labels this distance as d2• (Block Sll0 can also scale d1 and d2 as described above.) Block Sll0 subsequently determines a "location distance" between the first and second activity events by calculating a difference between d1 and d2 [claimed generating an urgency score for the calendar event, based on a distance between a reference location of the user and a location of the calendar event] and labels this Dc…; And in 0079-0080: … Block Sll0 can implement a form of the Pythagorean theorem, such as Dcom/=DA2+DB2+Dc2+DD2 or Dcom/=aDA2+bDB2+cDc2+dDD2 (wherein a, b, c, and d are weight coefficients),… Once points in the group-and therefore corresponding activity events in the bucket-are characterized, Block Sll0 can tabulate a number of core and/or density-reachable points on the graph and estimate a behavioral pattern (i.e., a habit) if the total number of core and/or density-reachable points exceeds a pattern threshold, as described above... For example, Block Sll0 can calculate a centroid of all core and density-reachable points in the group, calculate a maximum and a minimum distance between the centroid and the core and density-reachable points in the group, and then search for a second behavioral pattern if the difference between the maximum and the minimum distances between the centroid and the core and density-reachable points exceeds a threshold.)
and based on the urgency score exceeding a corresponding threshold, causing the user interface to present a representation that the calendar event. (in 0097-0098: …Blocks Sll0 and S160 can cooperate assemble a prompt reciting, "At least 62% of days like today, you walk at least 80% of the target duration of20 minutes and begin your walk around 7:30 AM, give or take 22 minutes;" Block S160 can thus deliver the statistic in a notification of the first type to the user prior to anticipated initiation of the walking event by the user. In the foregoing variation, Block S160 can further function to communicate a notification of a second type to the user at a second time succeeding the period of time, the second time within a threshold time of the late bound on a day fulfilling the first time-based filter [claimed based on the urgency score exceeding a corresponding threshold causing the user interface to present a representation that the calendar event is urgent]; And alternatively, the urgency score for presenting notifications, in 0053-0056: … Generally, Block S120 functions to estimate a confidence in subsequent repetition of the action or activity by the user in response to one or more triggers and to classify the behavioral pattern on a short time scale (i.e., shorter than the first period) accordingly, as shown in FIG. 1. In one implementation, Block S120 classifies the behavioral pattern [claimed based on the urgency score exceeding a corresponding threshold causing the user interface to present a representation that the calendar event is urgent] identified in Block SllO as one of a strong pattern (CASE 1 ), a medium or growing pattern (CASE 2), and a weak pattern (CASE 3) based on a range of start times and/or a durations, etc. of an action or activity specific to the behavioral pattern… Block S120 can classify this pattern as strong (CASE 1). In this example, Block S120 can classify this pattern as strong due to the consistency with which the user begins and ends the walk on a regular schedule, thus indicat­ing a high confidence in the accuracy of a predicted start time and duration of a subsequent walk [claimed based on the urgency score exceeding a corresponding threshold…, as confidence accuracy associated with scheduled walking event]… Block S130 can thus determine that the user has not deviated from the behavioral pattern, and Block S140 can thus withhold presentation of a prompt to perform a walking event to the user, as in subsequent Blocks of the method (i.e., because the user already completed the activity as expected and does not need additional reminding). However, in this example, if the user does not walk at all or performs a walking event of duration substantially less e.g., at least 20% less) than the duration characteristic of the detected behavioral pattern on the present day despite a detection of a trigger indicative of performance of the activity by the user, Block S130 can determine that the user has deviated from the behavioral pattern, and subsequent Blocks of the method can deliver a directive or other prompt related to the behavioral pattern to the user (i.e., because the user may need support and/or guid­ance to establish and/or maintain the behavioral pattern of behavior) [claimed based on the urgency score exceeding a corresponding threshold causing the user interface to present a representation that the calendar event is urgent and prompt user prompt related to deviated behavior pattern]…)

Regarding claim 16, the rejection of claim 10 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 10, wherein the calendar event is generated in a calendar application and stored in association with the user based on the user being designated as an attendee of the calendar event, the calendar event representing a meeting among attendees including the user, and the event attributes including a time of the meeting and the attendees of the meeting. (Claimed user as the attendee of scheduled meetings as depicted in Fig. 1 and 2 using a calendar application, in 0030: … In various examples, Block S102 can interface with a local email client and/or an email server to collect user email information ( e.g., email flux, timing, response types), a native phone call application or a voice­over-IP server to collect user phone call data, a device oper­ating system or a media server to collect user media consump­tion data ( e.g., music, video, images, consumption rate and trends), and/or a native calendar application or a personal data server to retrieve user calendar events and notes, etc…; And generated claimed meeting attributes, in 0083-0084: … Block Sll0 can redefine a time definition of a "day"-that is, when a day starts and ends for purposes of analyzing the user's activity events-thereby accommodating the user's habits or behavioral patterns that occur at or around key times ( e.g., at or around midnight)… lock Sll0 can further compare discrete identified behavioral patterns for different activity types ( e.g., walking and working [claimed wherein the calendar event is generated in a calendar application and stored in association with the user based on the user being designated as an attendee of the calendar event, the calendar event representing a meeting among attendees including the user, and the event attributes including a time of the meeting and the attendees of the meeting]) by one or more corresponding conditions ( e.g., time of day, day of week, weekday, duration, location, aver­age temperature, and/or rainfall, etc.) to extrapolate co-occur­rence of two or more habits. For example, Block Sll0 can determine that the user has regular meetings at 4 PM [claimed wherein the calendar event is generated in a calendar application and stored in association with the user based on the user being designated as an attendee of the calendar event, the calendar event representing a meeting among attendees including the user, and the event attributes including a time of the meeting and the attendees of the meeting] on Tuesdays and occasionally has meetings at 4 PM on Wednes­day and does not exercise in the evenings on Tuesdays and most Wednesdays on which the user has a 4 PM meeting schedules.)

Regarding claim 17, the rejection of claim 10 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 10, wherein the attribute of the calendar event represents a location of the calendar event, the operations further comprising converting a textual representation of the location to location coordinates based on spatial-temporal data points associated with a previous calendar event attended by the user, wherein the unusualness score is based on the location coordinates. (As depicted in Fig. 1, in 0080: Block Sll0 can also identify multiple clusters of core and/or density-reachable points on the graph, such as if a number of core and density-reachable points on the graph exceeds threshold number, and Block SllO can thus identify multiple behavioral patterns ( e.g., habits) from one bucket of activity events. For example, Block Sll0 can calculate a centroid of all core and density-reachable points in the group, calculate a maximum and a minimum distance between the centroid and the core and density-reachable points in the group, and then search for a second behavioral pattern if the difference between the maximum and the minimum distances (Detecting pattern from an identified pattern by using distances as score) between the centroid and the core and density-reachable points exceeds a threshold [claimed second unusualness score that quantifies the unusualness of the calendar event after the change, and based on a determination that the impact score exceeds a threshold]…; And claimed spatial-temporal data points, in 0075: … Block Sll0 can plot the activity events on a graph further including a third ( e.g., Z-) axis representing location (e.g., distance from an anchor point); similarly, Block Sll0 can plot the activity events on a graph further including a third ( e.g., Z-) axis representation longitudinal location ( e.g., lon­gitudinal distance from an anchor point) and including a fourth (e.g., R-) axis representation latitudinal location (e.g., latitudinal distance from an anchor point). Block Sll0 can thus implement methods or techniques as described above to determine a mathematical "location distance" [claimed the attribute of the calendar event represents a location of the calendar event, the operations further comprising converting a textual representation of the location to location coordinates based on spatial-temporal data points associated with a previous calendar event attended by the user]  between the first and second activity events based on a physical distance between a geospatial location (e.g., GPS coordinates) [claimed the attribute of the calendar event represents a location of the calendar event, the operations further comprising converting a textual representation of the location to location coordinates based on spatial-temporal data points associated with a previous calendar event attended by the user] asso­ciated with the first activity event and a geospatial location associated with the second activity event. In one example, when plotting the first activity event in the activity bucket onto the graph, Block Sll 0 converts a location of initiation of the first activity event into a distance ( e.g., feet, miles) from a common location anchor (e.g., the user's home)…)

Regarding claim 18, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, wherein the predicted aspect of the routine of the user reflects: a modeled commute predicted by at least one commute pattern routine model trained based on detecting commute patterns of the user from the interaction data, a modeled sleep schedule predicted by at least one sleep pattern model trained based on detecting sleep patterns of the user from the interaction data,Page 9 of 31Application No. 14/866,292Attorney Docket No. 357274-US-NP/230188 Response Filed: 09/02/2021Reply to Office Action of: 06/08/2021a modeled location predicted by at least one location visitation (Claimed walking and sleep based behavior patterns and work as affinity behavior patterns as depicted in Fig. 2, in 0018: … However, the method can handle any other suitable behavioral pattern and/or habit, such as walking, running, eating well, sleeping, etc. and on any other timescale, such as hourly, daily, weekly, monthly, annually, etc., such as shown in FIG. 2.; And in 0090: … Block Sll0 can similarly implement the foregoing methods and techniques to identify a sleeping­related behavioral pattern based on start times and durations of sleeping periods performed by the user over a set of days, to identify an exercise (e.g., running, swimming)-related behavioral pattern based on start times and durations of exer­cise events performed by the user over a set of days, to identify a working-related behavioral pattern based on start times and durations of working periods performed by the user over a set of days, etc. Block Sll0 can additionally or alter­natively implement the foregoing methods and techniques to identify user behavioral patterns based on start times of activ­ity events and one or more other dimensions of the activity events, such as location, intensity, distance traversed, quality, etc.)

Regarding claim 19, the rejection of claim 1 is incorporated and Hu in combination with Miller and Sager further teaches the computerized system of claim 1, wherein the change corresponds to a changed time of the calendar event, a changed location of the calendar event, or a change in attendees of the calendar event. (Claimed changed time of calendar event, in 0100-0102: In another implementation, Block S160 generates and delivers to the user a notification prompting the user to complete at least portion of the activity type, even though the user's typical start time for the activity event has passed… In one variation, the method reprocesses user activ­ity data to identify new behavioral patterns and/or to identify changes in the user's behavioral patterns over time as new user data becomes available.)
Regarding claims 20 and 21, the claims recite similar limitation to claim 1 limitations an are rejected under the same rationale. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are cited below:
Berry et al (NPL: “PTIME: Personalized Assistance for Calendaring”): teaches meeting having a plurality of attendees. 
Dan et al.  (US Patent Publication No. 6,948,171): Dan teaches scheduling of event driven processing based on historical information to compensate for conflicts.
Cragun et al. (US Patent Publication No. 7,283,970): Cragun teaches scheduling events based on conflict scores.
Doss et al. (US Pub. No. 2004/0064585): teaches the event predicted based on use past behavior patterns. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126 
                                                                                                                                                                                                      

                                                                                                                                                                                                     
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129